DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 05/22/2020 and 05/25/2022 have been considered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a multilayer coil component comprising: 
a multilayer body that includes insulating layers laminated in a length direction and that contain a coil; and 
a first outer electrode and a second outer electrode that are electrically connected to the coil, 
wherein the coil includes coil conductors that are laminated in the length direction together with the insulating layers and that are electrically connected to each other, 
wherein the multilayer body has a first end surface and a second end surface that face each other in the length direction, a first main surface and a second main surface that face each other in a height direction perpendicular to the length direction, and a first side surface and a second side surface that face each other in a width direction perpendicular to the length direction and the height direction, 
wherein the first outer electrode covers at least a portion of the first end surface, 
wherein the second outer electrode covers at least a portion of the second end surface, 
wherein a lamination direction of the multilayer body and an axial direction of the coil are parallel to the first main surface, 
wherein a distance between the coil conductors adjacent to each other in the lamination direction is from 4 um to 8 um, 
wherein each coil conductor includes a line portion and a land portion that is disposed at an end portion of the line portion, 
wherein the land portions of the coil conductors adjacent to each other in the lamination direction are connected to each other with a via conductor interposed therebetween, 
wherein a width of the line portion is from 30 um to 50 um, and 
wherein an inner diameter of each coil conductor is from 50 um to 100 um.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-20 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MALCOLM BARNES/
Examiner, Art Unit 2837
7/02/2022


/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837